PHILLIPS, Judge.
Defendant’s two main contentions, asserted with equal force and earnestness, are that though the evidence was insufficient to establish his negligence, it established plaintiffs contributory negligence as a matter of law. These questions will be considered together, since they require an appraisal of the evidence, which in each instance must be viewed in the light most favorable to the plaintiff. When so viewed, the evidence was sufficient, in our opinion, to raise the inference that defendant was negligent, but it does not establish plaintiffs contributory negligence as a matter of law. Under the circumstances recorded, that defendant makes these two contentions cheek by jowl is rather incongruous, it seems to us. Since it was defendant’s truck that was being unloaded and plaintiff was there just as a favor to him, we can conceive of no reason, and the evidence suggests none, why plaintiff should be deemed more responsible for the developments that occurred than defendant was; the circumstances, when viewed favorably for the plaintiff, rather require the opposite conclusion. The evidence that defendant improperly stacked the logs above the standards and asked plaintiff to unfasten the chain, after already *724loosening it on his side, but did not caution him about the logs being above the standards, amply supports the jury’s conclusion that defendant was negligent. But that plaintiff heeded defendant’s request to unfasten the chain on his side without pausing to examine the arrangement of the chain and logs does not lead, in our opinion, to the inescapable conclusion that plaintiff was con-tributorily negligent. That defendant, an experienced logger, had loaded the truck, knew whether it was properly done, and made the request to loosen the chain on the spur of the moment, as it were, are circumstances that could cause some rational minds to conclude, it seems to us, that acting without further observation or inquiry was the response of a reasonable man. In the daily activities of life under circumstances similar to those recorded here, we do not believe that reasonably careful and prudent people always verify the safety of the conditions before acting on the requests of their informed and experienced friends. Our belief is rather that what conduct was appropriate in the situation that existed was entirely a question of fact for the jury. Though legal maxims, rubrics and shibboleths are of great utility in solving most problems that litigation involve, they are of no benefit whatever in determining what reasonable people would or should do in many of the situations that arise during life’s changing course; but human experience and insight, the chief assets of our jury system, are of great benefit in making such determinations.
Defendant’s several other assignments of error, based upon the court’s failure to give certain instructions to the jury and upon other instructions being given, are likewise without merit. A review of the charge convinces us that, though not in the form requested by defendant, it was legally correct and free from prejudicial error.
No error.
Judges WEBB and WHICHARD concur.